DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
 
Status of the Claims
Amendment filed November 11, 2022 is acknowledged. Claim 1 has been amended. Non-elected Species, Claim 10 has been withdrawn from consideration. Claims 1-10 are pending.
Action on merits of Species 4, claims 1-9 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIDA (US. Pub. No. 2019/0245043) of record.
With respect to claim 1, UCHIDA teaches a semiconductor device as claimed including: 
an active region (102A) and a termination region (150) that surrounds the active region; 
a semiconductor substrate (101) having a principal face and a rear face; 
a semiconductor layer (102) of a first conductivity type disposed on the principal face of the semiconductor substrate (101), the semiconductor layer (102) being made of silicon carbide; 
a first impurity region (151) of a second conductivity type located on a surface (102S) of the semiconductor layer (102) within the termination region (150), the first impurity region (151) 
surrounding the active region (102A) when viewed from a normal direction of the principal face of the semiconductor substrate; 
a plurality of rings (152) of the second conductivity type located on the surface (102S) of the semiconductor layer (102) within the termination region (150), the plurality of rings (152) being spaced apart from the first impurity region (151) and surrounding the first impurity region (151) when viewed from the normal direction of the principal face of the semiconductor substrate; 
a first insulating film (111) disposed on the semiconductor layer (102) so as to cover a 
portion of the first impurity region (151) and the plurality of rings (152), the first insulating film (111) having a first aperture above the portion of the first impurity region (151); 
79a first electrode (159) disposed on the first insulating film (111) and within the first aperture, the first electrode (159) being electrically connected to the first impurity region (151); 
a second insulating film (114b) disposed on the first insulating film (111) within the termination region (150) so as to surround the active region (102A), the second insulating film (114b) having a higher moisture resistance than that of the first insulating film (111); 
a third insulating film (114a) being located above the first insulating film (111) and covering a portion of the first electrode (159) and the second insulating film (114b) within the active region (102A) and the termination region (150), the third insulating film (114a) being an organic insulating film; 
a second electrode (113) disposed on the rear face of the semiconductor substrate (101), wherein:  
the second insulating film (114b) has a first face that is in contact with the first insulating film (111), and, when viewed from the normal direction of the principal face of the semiconductor substrate, 
the first face surrounds the active region (102A),
an inner peripheral edge of the first face is located inward of an outer peripheral edge of the first impurity region (151), and 
an outer peripheral edge of the first face is located between a first ring and a second ring among the plurality of rings (152), the first ring being located innermost and 80the second ring being located outermost among the plurality of rings (152),
the second insulating film (114b) is not in contact with an upper face of the first electrode (159), 
a depth of the first impurity region (151) is substantially uniform along a direction parallel to the principal face of the semiconductor substrate (101), and 
a portion of the first impurity region (151) overlaps the second insulating film (114b) when viewed from the normal direction of the principal face of the semiconductor substrate, while another portion of the first impurity region (151) is directly in contact with the first electrode (159). (See FIGs. 2, 22). 

With respect to claim 2, the second insulating film (114b) of UCHIDA comprises silicon  nitride.  
With respect to claim 5, the first insulating film (111) of UCHIDA is a silicon oxide film.  
With respect to claim 6, the first insulating film (111) of UCHIDA has a second aperture through which a portion of the semiconductor layer (102) is exposed, and, when viewed from the normal direction of the principal face of the semiconductor substrate, the second aperture is located outward of the plurality of rings (152), and the semiconductor device further comprising a seal ring (1120) disposed on the first insulating film (111) and within the second aperture. 
With respect to claim 7, the third insulating film (114a) of UCHIDA covers the seal ring (1120).
With respect to claim 8, the first electrode of UCHIDA has a multilayer structure, the multilayer structure including as a lowermost layer (159) a metal layer that is in contact with the semiconductor layer (102), the metal layer (159) forming a Schottky junction with the semiconductor layer (102).  
With respect to claim 9, the semiconductor device of UCHIDA comprising within the active region (102A) a plurality of barrier regions (153) of the second 82conductivity type that are located on the surface of the semiconductor layer (102).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA ‘043.
UCHIDA teaches the semiconductor device as described in claim 1 above including: 
when viewed from the normal direction of the principal face of the semiconductor substrate (101), an outer peripheral edge of the third insulating film (114a) is located outward of the outer peripheral edge of the first face of the second insulating film (114b); and 
in a plane parallel to the principal face of the semiconductor substrate (101), a minimum distance L between the outer peripheral edge of the first face of the second insulating film (114b) and the outer peripheral edge of the third insulating film.  
The claimed distance L to “satisfy L ≥ 65 µm” does not appear to be critical. 

Thus, UCHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the distance L being satisfies L ≥ 65 µm. 
However, UCHIDA teaches that the outer peripheral edge of the first face of the second insulating film (114b) is located between the first ring and the second ring among the plurality of rings (152); and a distance away from the outer peripheral edge of the third insulating film (114a) to improve the humidity resistance of the semiconductor device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second insulating film of UCHIDA such that the minimum distance L between the outer peripheral edge of the first face of the second insulating film and the outer peripheral edge of the third insulating film of UCHIDA satisfies L ≥ 65 µm to improve humidity resistant performance.     
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
Note that the specification contains no disclosure of either the critical nature of the claimed L ≥ 65 µm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA ‘043 as applied to claim 1 above, and further in view of MAEYAMA et al. (WO 2017/149743) of record.
UCHIDA teaches the semiconductor device as described in claim 1 above including: the second insulating film (114b) is not in contact with an upper face of the first electrode (159).
Thus, UCHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the second insulating film is not in contact with the first electrode. 
However, MAEYAMA teaches a semiconductor device including: 
a second insulating film (52) disposed on a first insulating film (51) within termination region so as to surround an active region, the second insulating film (114b) having a higher moisture resistance than that of the first insulating film (111); wherein 
the second insulating film (52) is not in contact with the first electrode (10). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second insulating film of UCHIDA not in contact with the first electrode as taught by MAEYAMA to prevent leakage current. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829